t c summary opinion united_states tax_court taylor brinson petitioner v commissioner of internal revenue respondent docket no 9846-02s filed date taylor brinson pro_se john w sheffield for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue federal_income_tax the issues are whether petitioner is entitled to dependency_exemption deductions for his minor niece and nephew the children an earned_income_credit eic for the children and head_of_household filing_status petitioner resided in thomson georgia at the time the petition was filed the facts may be summarized as follows during the taxable_year petitioner resided in a house owned by his parents the house was owned free and clear of any mortgage it was occupied by his parents the children a sister not the mother of the children and petitioner the local probate_court decreed that petitioner’s parents were the legal guardians for the children according to petitioner his parents his sister and he had separate apartments but all the utilities for gas electric and water were billed as one unit petitioner did not pay rent for the apartment he occupied rather he paid a portion of the utility bills for the entire house petitioner’s mother received welfare_payments of approximately dollar_figure per month for each child petitioner’s father received social_security_benefits of approximately dollar_figure per month or dollar_figure per year petitioner did not know whether his parents had any other income the social_security_benefits were greater than petitioner’s annual income with regard to the total support for the children petitioner testified that he really couldn’t say a certain amount petitioner also produced no records and does not know the amount of support that he provided for the children in preparing his federal_income_tax return petitioner claimed with respect to the children two dependency_exemption deductions and an eic based on the children’s being his foster children and used head_of_household filing_status respondent disallowed the dependency_exemption deductions and the eic respondent also determined that petitioner’s proper filing_status was single dependency_exemption deductions petitioner argues that he is entitled to claim dependency_exemption deductions with respect to the children generally sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a minor dependent if the taxpayer provides more than half of the support for the minor dependent a son or daughter of a taxpayer’s sister is included in the definition of a dependent sec_152 the sole issue with regard to the dependency_exemption deductions claimed by petitioner is whether petitioner has established that he provided more than half of the support for the children sec_7491 dealing with the burden_of_proof has no application to this case because petitioner has not satisfied the requirements of sec_7491 it is axiomatic that in order to establish that petitioner provided more than half of the support of the children he must establish the amount of the children’s total support and the amount of support that he provided here petitioner has satisfied neither of these prerequisites even if we assume that petitioner paid the utilities he has not shown that that amount constituted more than half of the children’s support we sustain respondent’s disallowance of the dependency_exemption deductions eic sec_32 generally provides eligible individuals with an eic against their income_tax_liability an eligible_individual is defined as any individual who has a qualifying_child sec_32 a qualifying_child includes an eligible_foster_child of the taxpayer sec_32 as relevant herein an eligible_foster_child may be inter alia a descendant of a brother or sister of the taxpayer sec_32 sec_32 further provides that the taxpayer must care for the foster_child as the taxpayer’s own child and the foster_child must have the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year while there is some doubt as to when the children came to the house in which petitioner resided we are willing to assume that he did share the same abode with the children for the taxable_year nonetheless we are not willing to assume that he cared for the children as if they were his own children the fact of the matter is that petitioner’s parents were the legal guardians of the children and according to a temporary letters of guardianship issued by the probate_court it was their duty to see that the ward is adequately fed clothed sheltered educated and cared for and that the ward receives all necessary medical attention while we recognize that petitioner performed some of these duties eg getting the children to school and on occasion picking them up from school petitioner’s parents were in fact the foster parents of the children we therefore sustain respondent’s determination with respect to the eic head_of_household filing_status petitioner claims that he maintained as his household the principal_place_of_abode of the children and therefore is entitled to use the head_of_household filing_status sec_2 provides the requirements for head_of_household filing_status to qualify as a head of a household a taxpayer must a be unmarried at the end of the taxable_year b not be a surviving_spouse and c maintain as the taxpayer’s home a household that constitutes the principal_place_of_abode of a dependent for whom the taxpayer is entitled to claim a deduction under sec_151 sec_2 as we have already decided that petitioner is not entitled to claim the children as his dependents we sustain respondent’s determination with respect to this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
